Citation Nr: 1722038	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 percent for depression from July 17, 2009 to June 30, 2014.

2.  Entitlement to a disability evaluation in excess of 40 percent for low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
 
The Veteran testified before the undersigned Veterans' Law Judge at a January 2017 videoconference hearing, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood, but has not caused total occupational and social impairment.

2.  Throughout the period on appeal, the Veteran has not suffered from unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during a twelve month period.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 70 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for entitlement to a disability evaluation in excess of 40 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Depression

The Veteran's depression is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2016).  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016). 

In July 2008, the Veteran was seen several times by VA for psychiatric treatment.  She complained of severe depression, as well as poor sleep and significant anxiety and panic attacks.  The Veteran's treatment provider noted that the Veteran was a possible candidate for ECT because of the severe and refractory nature of her depression.  The Veteran was appropriately groomed, alert, and oriented.  Her speech was of normal rate, rhythm, and volume and not pressured.  No abnormal movements, tics, or involuntary movements were observed, but psychomotor retardation was noted.  The Veteran was coherent and goal-directed.  She did not exhibit tangential thinking, looseness of associations, flight of ideas, or incoherent thought flow.  Thought content revealed no fixed delusions of paranoia, grandiosity, or reference, nor any specific obsessions or preoccupations.  She described vague feelings of paranoia, like she is being watched and reported occasionally hearing voices.  She denied homicidal ideations.  She reported passive suicidal ideations without intent, plan, or attempt.  A GAF of 55 was assigned.  

In August 2009, the Veteran was afforded a VA examination.  At the time, the Veteran reported treatment with anti-depressant and anti-anxiety medications, as well as individual and group therapy.  She reported fair effectiveness.  The Veteran was employed at the time of the examination and characterized her job as stressful.  She reported missing one to two weeks of work a year due to her psychiatric disability.  

The Veteran described experiencing a depressed mood every day for most of the day, with poor energy, motivation, and concentration.  She reported ongoing and significant sleep disruption characterized by problems with sleep latency and sleep maintenance.  She noted frequent waking and difficulties with sleep reinitiation.  Due to her chronic pain problems, the Veteran explained that it is difficult to assume a comfortable position for sleep.  She also continued to experience recurrent nightmares, though those were reportedly less frequent than in the past.  She added that her sleep impairment contributes to fatigue and low motivation during the day.

The Veteran also reported experiencing anxiety and panic symptoms on a daily basis.  She explained that she frequently wakes up due to nightmares and feels panicky.  At such times, her heart is racing, she is jittery, and she experiences an overwhelming sense of anxiety.  The Veteran could not specify the frequency of these attacks, and the examiner observed that it was unclear whether these were true panic attacks or significant anxiety associated with her dreams and nightmares.

The Veteran was clean and appropriately dressed.  She appeared lethargic, fatigued, and tense.  Her mood was anxious, depressed, and labile and her affect, while appropriate, was flat.  Her speech, though coherent, was slow and soft/whispered.  Attention, orientation, and memory were intact.  Although the Veteran noted subjective complaints of memory impairment, the examiner characterized these as a function of her depression, anxiety, and tendency to rumination.  Her thought processes were unremarkable and her thought content was notable for passive suicidal ideations, ruminations, and a preoccupation with one or two topics.  She denied homicidal ideations, hallucinations, or obsessive/ritualistic behavior.  Judgement and insight were intact.  She was determined to be competent to manage her benefits and finances.  

The Veteran was diagnosed with major depressive disorder, recurrent and moderate to severe, and PTSD.  A GAF score of 50 was assigned, which the examiner indicated was consistent with moderate to severe psychiatric symptoms with moderate to severe social and occupational functioning.  

VA outpatient treatment records reflect continuing psychiatric treatment from August 2009 through November 2009 with essentially stable symptoms and GAF scores ranging from 49-53.  In December 2009, the Veteran reported a slightly improved mood and was observed to have a brighter affect than normal.  She stated that her panic attacks had decreased to about three times a weeks and that she was sleeping for a slightly longer period of time at night.  She denied suicidal or homicidal ideations or psychosis.  A GAF score of 56 was assigned.  However, it appears that this improvement was short lived, as in January 2010, she complained that her medications were not working and discontinued them.  She also indicated she no longer wanted to attend individual therapy.  She was still working full-time, but described work as "stressful" and "overwhelming".  A GAF score of 50 was assigned.  

VA treatment notes from February 2010 through July 2011 reflect that the Veteran returned to her pre-December state of depression and hopelessness, reporting three to four hours of sleep per night, near daily panic attacks, and passive suicidal ideation.  GAF scores ranging from 45-52 were assigned.  The Veteran repeatedly expressed frustration that her condition was not improving.  However, these notes also reflect that the Veteran remained alert and oriented to all spheres.  She was observed to be coherent and goal-directed.  She did not exhibit tangential thinking, looseness of associations, flight of ideas, or incoherent thought flow.  She revealed no fixed delusions of paranoia, grandiosity, or reference nor any specific obsessions or preoccupations. 

In March 2011, the Veteran was afforded a new VA examination.  At that time, the Veteran reported residing with her college age daughter.  She had three siblings with whom she was not close and an elderly mother in Alabama with whom she has a strong emotional bond.  She had a few close friends, but at least one of them recently had indicated feeling like the Veteran shuts them out.  She reported attending a church periodically, which she finds helpful.  The Veteran remained employed full-time and reported that she is viewed as a good employee, but has had significant conflict at times and must push herself to do the job due to problems with motivation.  

The Veteran was cooperative with the examiner and her speech and psychomotor activity were unremarkable.  She was well-oriented and her thought content and processes were unremarkable.  Her attention and memory were intact.  Her mood appeared depressed, but her affect was normal.  She reported infrequent panic attacks.  She denied delusions, suicidal or homicidal ideations, or obsessive/ritualistic behavior.  She reported auditory hallucinations that are not persistent.  The examiner indicated the Veteran was able to maintain minimum personal hygiene and perform activities of daily living.  The Veteran was diagnosed with severe major depressive disorder and PTSD.  A GAF score of 47 was assigned.  

The examiner opined that the Veteran does not suffer from total social and occupational impairment due to her acquired psychiatric disabilities, but noted that her depressive symptoms are chronic and debilitating, which has a significant impact on her social and occupational functioning.

In July 2011, the Veteran was seen by VA for a neuropsychological evaluation to address her subjective complaints of memory problems in the context of her long standing depression.  The Veteran described difficulty trying to remember and understand, as well as difficulty staying organized.  She also reported difficulty with concentration, "keeping up with things" and "processing information."  She reported that she has good days and bad days and feels that her cognitive functioning may be a little better in the afternoons.  She endorsed that these cognitive issues do seem to coincide with her depression, at least partially. 

The Veteran was observed to be alert and fully oriented to person, place, and time.  There was no evidence of psychomotor agitation or tremor, although her psychomotor speed was quite slow.  Speech was slow, but clear and fluent with normal prosody and volume.  She often answered "I don't know" and seemed to become slightly irritated with some of the questions.  Her thoughts were logical and coherent with no evidence of hallucinations or delusions.  Her affect was blunted, almost flat, but appropriate to the topic of conversation.  Eye contact was generally good.  Mood appeared depressed, but she denied suicidal ideation or plan.  Insight and judgment were good.

The examining neuropsychologist concluded that based on the medical records and Veteran's report of symptoms, her cognitive inefficiency was quite consistent with that associated with a moderate level of chronic depression with the addition of several other contributors, all of which are affecting her attention and concentration, including her poor sleep, untreated sleep apnea, pain, and pain medications.  She noted that such attention/concentration difficulties are often mistaken for 'memory' problems.  Overall, she found that the Veteran meets the criteria for Cognitive Disorder NOS due to a combination of depression, anxiety, poor sleep, pain, and pain medications, as well as normal age-related changes in retrieval efficiency.  In addition, the Veteran was previously found to have low Vitamin D, which can be associated with both poorer cognitive functioning and depressed mood.  

An August 2011 VA Psychiatry Progress Note reflects that the Veteran continued to report daily depression and panic attacks two or three times a day, as well as continued poor sleep and nightmares.  The Veteran also endorsed continuing difficulties with concentrations, attention, and organization, affecting her job performance.  She expressed hopelessness, helplessness and frustration.  She complained she cannot complete housekeeping and this causes her to feel increasingly depressed and frustrated. Her energy level was low.  She reported worsening suicidal ideations, although she denied any plan, intent, or attempt and rejected her treatment providers attempt to admit her for treatment.  

The Veteran was appropriately groomed, alert, and oriented to all spheres, although displaying some psychomotor retardation.  She was coherent and goal-directed.  She did not exhibit tangential thinking, looseness of associations, flight of ideas, or incoherent thought flow.  Additionally, she revealed no fixed delusions of paranoia, grandiosity, or reference, nor any specific obsessions or preoccupations.  Judgement and insight were intact.  A GAF score of 46 was assigned.  

September 2011, January 2012, and April 2012 VA Mental Health Attending notes reflect a GAF score of 42, but the Veteran's symptoms as described were essentially unchanged from those noted above.  At a September 2012 VA Individual Therapy appointment, she reported that she had quit her job in April, but that her symptoms had not significantly changed, either for better or for worse.  

In June 2014, the Veteran was again afforded a VA examination.  At that time, the Veteran reported that she lives alone.  Her primary social support was her two children and her mother.  The Veteran reported that she has no desire to initiate or maintain friendships outside of her immediate family.  She stated that she does not feel comfortable with or trust others.  She described a sense of feeling on edge or paranoid whenever she is around a lot of other people.  She reported that she has not worked since she quit her job in April 2012.  The Veteran also reported that she had stopped going to treatment because it was too difficult to keep attending appointments and had stopped her medications because they were not helping.  

The Veteran endorsed symptoms of depressed mood every day for most if not all of the day, hopelessness, helplessness, lack of purpose, chronic sleep impairment, emotional lability, daytime fatigue, mental and physical sluggishness, recurrent nightmares, anhedonia, amotivation, concentration difficulties, short term memory complaints, diminished libido and appetite, worthlessness, passive suicidal ideation, irritability when dealing with other people, hypervigilance, inability to trust others, paranoia, and avoidance.

The examiner concluded that the Veteran suffers from total occupational and social impairment.  

In July 2014, the Veteran was seen for a VA Mental Health Consult.  The Veteran reported she had not taken any psychiatric medications or received any counseling services since she was last seen by VA almost two years ago.  She further indicated she has not worked since she quit her job two years ago.  She explained that she stopped working due to finding this "overwhelmingly stressful."  The Veteran endorsed feeling somewhat more relaxed since stopping working; however, given her significant emotional distress and numerous medical problems, she found that she has continued to feel emotionally the same level of symptoms overall.  

The Veteran described her mood as depressed and irritable every day of the week. She could not recall the last time she did not feel depressed.  She reports feeling "jumpy" frequently and often feeling "scared" and anxious.  She endorsed panic attacks occurring 3-4 times per week, as well as frequent nightmares and flashbacks.  She reported sleeping four to five hours at night with frequent awakening.  Her appetite is generally poor, except a craving for sweets.  She also described low energy and anhedonia.  She denied any homicidal ideation, but reported frequent suicidal ideation; however, she strongly denied any plan, intention or attempt to harm herself.  She denied ever feeling at risk of harming herself.  She denied any drug or tobacco.  She reported periodically using alcohol, consuming two to four drinks approximately twice per week.

The Veteran was appropriately groomed, alert, and oriented to all spheres.  No agitation or psychomotor retardation was observed.  The Veteran was coherent and goal-directed.  She did not exhibit tangential thinking, looseness of associations, flight of ideas, or incoherent thought flow.  Additionally, she revealed no fixed delusions of paranoia, grandiosity, or reference, nor any specific obsessions or preoccupations. Judgement was intact.  A GAF score of 50 was assigned.  

Based on all the above evidence, entitlement to a disability evaluation in excess of 70 percent must be denied.  

That the Veteran has a serious psychiatric disability that results in significant occupational and social functioning is not in dispute.  Indeed, the assignment of a 70 percent evaluation for the period on appeal is an acknowledgement of the severity of the Veteran's condition and its impact on her life.  However, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran is totally disabled due to her service connected depression.  

Under the General Rating Formula for Mental Disorders, a total (100%) disability evaluation is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  While this list of symptoms is not intended to be exhaustive, it is clear that a total schedular evaluation is intended to be assigned in cases where a veteran is so impaired by his or her psychiatric disability that they lack the ability to distinguish reality from fantasy, are unable to perform even the most basic activities of daily living such as routine self-care, and/or present a clear danger to themselves or others- circumstances that do not apply to the Veteran.

Although the Veteran has at times reported experiencing the occasional auditory hallucination, as well as vague feelings of paranoia, particularly in social situations, the Veteran's VA treatment providers and examiners have consistently concluded that the Veteran does not suffer from persistent delusions or hallucinations or from any significant impairment in her thought processes.  She has been consistently characterized as alert and oriented to all spheres.  The record reflects that throughout the period on appeal, the Veteran has been able to communicate lucidly with her treatment providers and VA staff.  Additionally, while the Veteran has described recurrent suicidal ideations, she has always been adamant that she would never harm herself because of her children and has repeatedly denied any intent, plan, or attempt at self-harm.  There is also no evidence that the Veteran ever posed a threat to others.  Finally, while the Veteran has reported struggling to keep up with her housekeeping, she has been able to maintain basic personal hygiene and routine self-care.  VA outpatient treatment records and VA examination reports observe that the Veteran was clean and well groomed, and at the Veteran's January 2017 videoconference hearing, the Veteran's daughter acknowledged that while the Veteran would sometime neglects household chores, she does not neglect her personal hygiene.  

The Board notes that the Veteran's GAF score during the period on appeal ranged from 42-56, evaluations, which are indicative of a moderate to serious level of disability, but not consistent with the total or near total impairment contemplated by a 100% schedular rating.  

Regarding the Veteran's social and occupational functioning, the Board finds that while the Veteran is severely impaired in these areas due to her psychiatric symptoms, she is not totally disabled.  The record reflects that the Veteran has a close relationship with her children and her mother, and has reported at least occasionally attending church and the Y.  The Veteran was gainfully employed for the majority of the period on appeal, and when she did stop working, it appears she did so voluntarily- she does not report that she was fired.  The Board has considered whether a staged rating would be appropriate from the time the Veteran quit her job.  However, by the Veteran's own account, her symptoms neither significantly improved nor worsened following her resignation.  Additionally, the Board observes that the Veteran's last reported employment was working at a VA call center, a job that even a psychologically healthy individual would likely find stressful and emotionally draining, and which seems profoundly unsuitable for someone with the Veteran's severe psychological problems.  Accordingly, the Board cannot reasonably view the Veteran's decision to quit her job in 2012 as evidence that she is unable to perform all substantially gainful employment, but merely an acknowledgement on the Veteran's part that she had chosen employment which was a poor fit.  

For all the above reasons, entitlement to a disability evaluation in excess of 70 percent for the Veteran's psychiatric disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Low Back Strain

The Veteran is also seeking entitlement to a disability evaluation in excess of 40 percent for her service connected low back strain from July 2009, the date the Veteran submitted her increased rating claim.  

The Board notes that during the pendency of her appeal, the Veteran was granted entitlement to service connection for radiculopathy of the left and right lower extremities secondary to her low back disability and was assigned an initial 10 percent evaluation, which she has not appealed.  The Veteran's low back disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2016).  Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2016).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context (as is the case here), the Board should address its applicability.  

As noted above, a disability evaluation in excess of 40 percent for the Veteran's low back strain can only be assigned where the Veteran has a disability comparable to unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes of at least six weeks duration during a twelve month period.  

The Board has reviewed all the evidence of record, including the Veteran's VA and private medical records, as well as December 2009, March 2011, and June 2016 VA examinations.  There is no evidence that the Veteran suffers from ankylosis, unfavorable or otherwise, of the thoracolumbar spine.  Indeed, all the VA examination reports specifically indicate that the Veteran does NOT suffer from ankylosis.  Furthermore, the June 2016 VA examination report indicates that the Veteran does not suffer from intervertebral disc syndrome, and even if she does, there is no evidence that any of the Veteran's treatment providers has prescribed bed rest for period whose total duration was at least six weeks a year.  At her December 2009 VA examination, the Veteran reported that she was bedridden twelve to fifteen days per year due to her low back disability, but it is unclear whether this bedrest was prescribed by a physician as required by the rating schedule- the examination report notes that the Veteran denied acute treatment at the time.  The March 2011 and June 2016 examination reports are negative for any reported incapacitating episodes.  

Significantly, the Veteran herself conceded she did not meet the schedular criteria for a higher rating at her January 2017 videoconference hearing, acknowledging that she does not have ankylosis and testifying that none of her treatment providers has prescribed an extended period of bed rest for her service connected low back disability.  Accordingly, entitlement to a disability evaluation in excess of 40 percent for the Veteran's service connected low back strain is not warranted for any period on appeal under the rating schedular.

However, the Veteran suggested at her videoconference hearing that she should be entitled to an extraschedular evaluation for her low back disability.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, despite the Veteran's contentions, it does not appear that she has an "exceptional or unusual" disability; she merely disagrees with the assigned evaluation for her level of impairment.  In other words, her low back disability is not manifest by symptoms that are unusual or are different from those contemplated by the schedular criteria.  The Veteran complained of pain and numbness, as well as difficulty bending over and performing such activities as tying her shoes.  However, pain and limitation of motion are contemplated by the schedular ratings and the Veteran's complaints of nerve damage are reflected in the separate evaluations assigned for radiculopathy of the left and right lower extremities, evaluations which are not presently before the Board.  Additionally, to the extent that the Veteran complained at her hearing of pain in other joints, such as her knee, hips, and shoulders, which she attributes to her low back disability, the Board notes that service connection for these conditions has been denied by the RO.  While the Board is sympathetic to the fact that the Veteran suffers from multiple medical problems which cause her considerable suffering, for the purposes of this appeal, the Board's review is limited to the effects of the Veteran's service connected back condition, not the effects of non-service connected disabilities.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  

For all the above reasons, entitlement to a disability evaluation in excess of 40 percent for low back strain is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and she has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the severity of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to a disability evaluation in excess of 70 percent for depression is denied.

Entitlement to a disability evaluation in excess of 40 percent for low back strain is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


